Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The information disclosure statement (IDS) filed on January 11, 2022 has been considered and entered. 
This notice of allowance shall replaces the notice of allowance mailed on December 21, 2021. 

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:
	Claims 1-20 are allowable over the prior art of record.

A related prior art Bi, U.S. Patent Application Pub. No. 2017/0257226 discloses in Paragraph [0004] a home automation gateway or a stand-alone smart home appliance (together, a “home automation device”) of a home security and automation network periodically sends heartbeat packets to a cloud server. The cloud server monitors the reception of these heartbeat packets, records relevant information contained in these heartbeat packets in a database, and updates the most recent status of the particular home automation device. If the cloud server has not received any heartbeat packets from the home automation device for more than a predetermined time period, the cloud server considers the home automation device currently offline and notifies the user by sending a notification message to the user's mobile device. In addition, Bi illustrates in Fig. 1 and further describes in Paragraphs [0009-0010] a system diagram of a home security and automation network 100. As shown, the home security and automation 

While the cited prior art discloses some of the claimed features as explained above, however, the cited prior art fails to disclose or suggest each and every limitation together as claimed. Furthermore, the Examiner cannot determine a reasonable motivation, either from the cited prior art or the existing case law, to combine the known references to render the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454